Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 1-9 are allowed.

Objections
Claim 3 is objected to because of the following informality: the claim depends on claim 1 and the preamble recites “the third keyword” and “the whitewords and whitetip” but a third keyword and whitewords and whitetip are first recited in claim 2 not claim 1.  Examiner notes the corresponding claim 8 depends on claim 7 which recites a third keyword and whitewords and whiteIP so only claim 3 has this antecedent basis issue.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  Claim 10 recites a computer program which both supported in the specification paragraph 0028 (“Embodiments of the disclosure may be implemented by using at least one software program …”) and known in the art as software, which is neither a process, machine, article of manufacture, nor a composition of matter and is thus non-statutory subject matter.  Examiner suggests reciting a non-transitory computer-readable storage medium wit a computer program stored thereon to execute the private server detection method of claim 1.

Reasons for Allowance
For claims 1-9, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for private server detection: determining whether an operating server of the web page is a private server, based on a meta tag of the web page; generating information related to the operating server by crawling the web page when the operating server is a private server; and adding the generated information to the database, wherein the web page corresponds to an IP address and port number from which the banner is obtained.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for private server detection.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Chandrasekeran et al (US 20170296929) teaches a VIP game service providing gaming services to members on a private server, does not teach checking a banner with keywords in a database or generating information related to the operating server by crawling the web page when the operating server is a private server (paragraphs 0004, 0024, 0033-0037 figure 3); and 
	Shastry et al (US 20130159081) teaches managing payment transactions providing AdTrack services to consumers, does not teach checking a banner with keywords in a database or generating information related to the operating server by crawling the web page when the operating server is a private server (paragraphs 0057, 0065-0086 figure 2A).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/18/22